MEMORANDUM**
Abubacar Ceesay appeals his guilty plea conviction and 14-month sentence for possession of counterfeit alien registration cards, in violation of 18 U.S.C. § 1546(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ceesay has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Ceesay has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.